Title: From George Washington to Joseph Jones, 14 May 1780
From: Washington, George
To: Jones, Joseph


(Private)
 

Dear Sir,
Morris-Town May 14th 1780

I received the acct of your delegation with much satisfaction & was greatly pleased to hear of your arrival in Philadelphia—as I have ever placed you among the number of my friends I mean to take this early oppertunity of giving you a mark of my confidence in an interesting moment.
The arrival of the Marquis de la Fayette opens a prospect wch offers the most important advantages to these States if proper measures are adopted to improve it. He announces an intention of his Court to send a Fleet and army to co-operate effectually with us.
In the present state of our Finances, and in the total emptiness of our

magazines a plan must be concerted to bring out the resources of the Country with vigor and decision—this I think you will agree with me cannot be effected if the measures to be taken should depend on the slow deliberations of a body so large as Congress admitting the best disposition in every member to promote the object in view—It appears to me of the greatest importance, & even of absolute necessity that a small Committee should be immediately appointed to reside near head Quarters vested with all the powers which Congress have so far as respects the purpose of a full co-operation with the French fleet & Army on the Continent—There authority should be Plenipotentiary to draw out Men & supplies of every kind & to give their sanction to any operations which the Commander in chief may not think himself at liberty to undertake without it as well beyond, as within the limit of these States.
This Committee can act with dispatch and energy—by being on the spot it will be able to provide for exigencies as they arise and the better to judge of their nature & urgency—The plans in contemplation may be opened to them with more freedom and confidence than to a numerous body—Where secrecy is impossible—where the indiscretion of a single member by disclosing may defeat the project.
I need not enlarge on the advantages of such a measure as I flatter myself they will occur to you and that you will be ready to propose and give it your suppor⟨t⟩—The conju[n]cture is one of the most critical & important we have seen—all our prudence & exertions are requisite to give it a favourable issue—Hesitancy and delay would in all probability ruin our Affairs—circumstanced as we are the greatest good or the greatest ill must result—We shall probably fix the independence of America if we succeed and if we fail the abilities of the State will have been so strained in the attempt that a total relaxation and debility must ensue and the worst is to be apprehended.
These considerations should determine Congress to forego all inferior objects and unite with mutual confidence in these measures which seem best calculated to insure success—There is no Man who can be more useful as a member of the Committee than General Schuyler. His perfect knowledge of the resources of the Country—the activity of his temper—His fruitfulness of expedients and his sound Military sense make me wish above all things he may be appointed. a well composed Committee is of primary importance—I need not hint that the delicacy of these intimations fits them only for your private ear.
The opinion I have of your friendship induces me thus freely & confidentially to impart my sentiments on the occasion and I shall be very happy you may agree with me in judgment—I am with the greatest esteem & regard Dr Sir Yr Obedt & Affecte Hble Servt

Go: Washington

 